﻿



140.	Mr. President, I wish to extend to you my warm congratulations on your election to the presidency of the thirty-third session of the General Assembly and to wish you success in your noble mission. The delegation of my country will co-operate in every way in ensuring the success of the activities at this session.
141.	I wish also to commend Mr. Lazar Mojsov for the constructive role he played as President of the thirty-second session and for handling the work of that session and the three special sessions with such ability, flexibility and wisdom..
152,. I also welcome the State of Solomon Islands, which has been admitted as a new Member to our international Organization, and wish it prosperity and progress.
153.	During the one-year period between the present session and the previous one, many significant changes and developments have occurred and some serious international problems have persisted. The world has witnessed some set-backs in the process of international detente and the emergence of tendencies to revive some aspects of the cold war, the continuous spiralling of the arms race and a deterioration in the situation in some areas of the world, as is happening in the Middle East. The main reason for this new phenomenon is the lack of progress in solving the most important international issues by the eradication of their causes. This international Organization must therefore deal with such problems and phenomena, which constitute a real threat to international peace and security. The policy of easing tensions can be neither stable nor fruitful unless just solutions are found for the crises and problems by eliminating their causes, and unless detente becomes comprehensive and universal and is developed so that it may be a positive factor in creating a more equitable order in international relit ions covering all areas of the world and all aspects of international relations. This cannot be achieved without the full and strict application of the United Nations Charter and the participation of all States, on an equal footing, in resolving key international issues, because just and durable solutions for such issues can be found only through the joint efforts of the international community as a whole. The General Assembly could play a key and effective part to this end since it is the only international body qualified to play such a great role.
154.	The main causes of the tensions threatening international peace and security are the activities and practices of the forces of imperialism, colonialism, neo-colonialism, racism, Zionism and foreign domination in all its forms, which seek through pressure and threats or the use of force to slow down the political and economic liberation of the developing countries and maintain the existing relations, based on inequality and injustice, which govern the international community, thus denying the peoples of the world their inalienable right to freedom and self- determination.
155.	The tenth special session of the General Assembly, devoted to disarmament, attracted the attention of world public opinion, which clearly reflects the wish of the international community as a whole to undertake a large-scale international move through the United Nations to check the arms race and start a process of real disarmament, in particular nuclear disarmament. The world has welcomed the principles agreed upon to govern future deliberations and decisions on disarmament while allowing the participation therein of all States. In this connexion, we find it imperative to express our concern and regret at the fact that the arms race, especially the nuclear arms race, is still continuing, thus constituting a grave danger to mankind and jeopardizing its future. We must also emphasize that the evils resulting from colonialism, racism and Zionism are the main causes of this drive to continue the arms race.
156.	It has been proved that full and comprehensive disarmament, which is the desired objective, can be realized only when all peoples enjoy security based on justice and equality, and are assured of respect for their territorial integrity, independence and sovereignty, their right to self-determination, and their right to choose the system they wish to have, and only after the elimination of all manifestations of aggression, exploitation, colonialism, occupation, domination, racism and Zionism.
157.	My country reiterates its full support and unreserved backing to the granting to the peoples of South Africa, Zimbabwe and Namibia of their right to self-determination, independence and national sovereignty. If we review the struggle of the African continent to rid itself of colonialism and racism, we find that the enemy is persisting in its obstinacy and manoeuvres. The racist regimes in those territories continue to apply policies of aggression, apartheid and racial discrimination, as well as terrorism, which make that region one of the hot-beds of acute crisis in the world. They are thus directly jeopardizing the security and independence of the African continent, particularly that of countries of confrontation. The conspiracy of colonialism and racism becomes more obvious when the racist regimes consolidate their relationship and co-operation in various fields with the racist Zionist regime in occupied Palestine. It is certain that these regimes could not have survived and persisted in their oppression and aggression were it not for the political, military and economic support that they receive from certain Western States. We are confident that the peoples now suffering under the yoke of racism will be victorious and that the peoples of South Africa, Zimbabwe, Namibia and Palestine will be liberated.
158.	Cyprus still lives in a state of tension and disquiet. It is necessary to expedite the search for a negotiated solution between the two communities under the aegis of the Secretary-General of the United Nations and on the basis of the relevant United Nations resolutions, within the framework of respect for the sovereignty of Cyprus, its independence, territorial integrity and non-alignment.
159.. What is said about the situation in Cyprus also applies to the situation in Korea, which remains a dangerous hot-bed of tension. This prompts us to reaffirm the need for the withdrawal of all foreign forces from Korea, for the dissolution of the United Nations Command and for a permanent peace agreement to replace the present military Armistice Agreement. It is necessary also to start a dialogue between the two sectors of Korea to bring about the peaceful reunification of the country.
160. The problem of economic relations in our contemporary world is characterized by a sharp contradiction between what has been laid down by the United Nations and the attempts of certain forces to place obstacles and difficulties in the way of the restructuring of world economic relations. This indeed is one of the main and most crucial problems facing our Organization. We were of the opinion that the New International Economic Order, the basis and principles of which were laid down by the General Assembly, would solve this problem. However, the practice of some of the major economic Powers and their adverse policies have prevented the implementation of what has been agreed upon. Thus the crisis has become more complicated. More difficulties have hampered the growth and development of the world economy. The developing nations were and still are the first victims of such policies, while the advanced nations are continuing their exploitation of the developing nations. This prompts us to deal with this dangerous situation, because the solution of international economic problems contributes greatly to the achievement of international prosperity and stability, and consequently to the maintenance of peace and security in the world. We find it imperative to stress that the solution of these problems can be found only through the equal and full participation of all States, and that it is necessary to effect a basic change in the structure of present economic relations through the establishment of a New International Economic Order.
161.	The main feature of the present international situation is the struggle for the full political and economic emancipation of peoples, for the unfettered development of the peoples who struggle against all forms of exploitation and dependence. Hence, there is a constant intensification of efforts to establish new democratic relations in the world, based on respect for the right to self-determination of peoples still under colonialism, occupation and foreign domination, and on safeguarding freedom and basic human rights. In this connexion, we wish to stress that human rights cannot be enjoyed in conditions in which the use of force, oppression and the practice of colonialism and racial discrimination prevail, or in conditions that deny human beings their homeland and their homes. The most striking example is the suffering of the African under the racist regimes in South Africa, Rhodesia and Namibia, and the suffering of the Palestinian under the Zionist racist regime in occupied Palestine and in exile.
162.	Very recently the Middle East region has witnessed serious developments of a sort that violate the principles of the United Nations Charter and resolutions, and contradict international justice and legitimacy, whereas it is our urgent duty to promote compliance with the Charter and to strengthen the role of the United Nations in order to save humanity and to preserve international peace and security.
163.	By this, I mean those developments that started with the visit of President Anwar El-Sadat to occupied Jerusalem and have continued lately with the Camp David meetings. At those meetings, a series of inequitable negotiations took place under the shadow of Israeli occupation of Palestine and Arab territories and while the Palestinian people are living in exile or under occupation. Therefore, the documents and memoranda signed by the Egyptian President, Anwar El-Sadat, are inequitable and marred by surrender to the fait accompli. They are also devoid of any basis in the resolutions of this international Organization and the rules of international law. They are in contravention of the basic interests of the international community and the parties directly concerned in the conflict, and are contradictory to the decisions of the Conferences of Arab Heads of State or Government, which President El-Sadat committed himself to adhere to.
164.	There is no doubt that under the conditions and circumstances that prevailed throughout the negotiations at Camp David, no agreements could have been achieved that did not run counter to the principles of the United Nations and ignore all legal and political developments cherished by humanity. The principles that were ignored at Camp David were the recognition of the right of peoples to self- determination, the territorial integrity of sovereign States, the rule of law and justice, resistance to aggression, the rejection of occupation, the eradication of racism, the inadmissibility of rewarding the aggressor for his aggression and the necessity of isolating him from the international community..
165.	In the documents that emanated from the Camp David meetings all those noble principles are trampled underfoot and an attempt is made instead to do with various issues, but not with the substance of the problem for which the conferees claimed to have met—namely, the inalienable national rights of the Palestinian people and withdrawal from the occupied territories. These documents, instead of going to the heart of the problems, have erected a curious structure on the West Bank and in the Gaza Strip, which is described as "autonomy". It is based on the system of terror and relies on the bayonets of occupation by the use of which the aggressor carries out its administration and maintains security. It justifies the maintenance of the occupying forces, thus equating the invading intruder and the legitimate owner. It ignores the Palestinian people and its national identity, allowing the aggressor to continue to create settlements, and change the demographic and other features of the occupied territories.
166.	President El-Sadat has signed documents laying down obligations that are supposedly to be assumed by other sovereign and legitimate parties. That contravenes the principles of international law, President El-Sadat has no right to claim to represent the Palestinian people or the Syrian Arab Republic. Therefore, what has been agreed upon at Camp David should be considered null and void from the point of view of international law.
167.	The documents of Camp David, while violating international norms, in effect recompense the Israeli aggressor by granting him his gains, the inalienable rights of the victim of aggression that he usurped. The authors of the agreements, in order to reduce the impact of these violations and transgressions, have described them as a framework for negotiations rather than final peace. One wonders why there is any need for a framework for negotiations when the resolutions of the United Nations, both in the Security Council and in the General Assembly, have clearly defined the appropriate framework for negotiations.
168.	In resolutions 338 (1973) and 344(1973), the Security Council created a clear structure for negotiations with a well-defined objective, which was referred to as "a peace conference on the Middle East", granting the United Nations Secretary-General a particular role and conferring upon him the chairmanship of its meetings. The relevant aspects and methods of work were clarified in the exchange of letters between the Permanent Representatives of the USSR and the United States of America on the one hand and the Secretary-General and the President of the Security Council on the other. Those letters, dated 18 and 19 December 1973, are contained in Security Council document S/11161,'5
169.	I have referred in some detail to those documents in order to show that the Camp David meetings were outside international legitimacy, since they did not take place under the aegis of the United Nations. They did not include all the parties concerned; and, above all, they ignored the components of peace while substituting for them a so-called special concept of peace. This is a peace of occupation based on the subjugation of the will of the Palestinian people Peace based on such components cannot be just, comprehensive or durable.
170.	The Camp David documents are outside the framework defined by the international community and thus are in violation of international legitimacy. Therefore it is not surprising that they should permit one of the parties to speak for other sovereign peoples and States, to lay down rules of behaviour and means of negotiation on their behalf and to place limitations and restrictions on their national soil. The Camp David documents have violated the essence of the Charter, namely, the principle of equality among sovereign States. Once this fundamental principle has been violated, what is left of the international order?
171.	The policy of the Syrian Arab Republic will not be affected by this set-back since it is permanently based on international justice and the resolutions of the United Nations. Syria is proud of the support of the international community, which upholds the principles of the Charter on which the security of the Members and their protection against aggression and expansionist ambitions depend. The policy of Syria is based on the following basic principles: the inadmissibility of the acquisition of territory by force; the right of peoples to self-determination; and the inadmissibility of rewarding the aggressor for his aggression.
172.	In light of these principles and in view of the will of the international community as most widely represented in the General Assembly of the United Nations, Syria still calls for and strives towards a just, lawful and comprehensive solution in all seriousness and sincerity. Such a solution would be based on the fundamental principles I have already enunciated, and in practice would entail complete withdrawal by Israel from all Palestinian and Arab territories, recognition of the inalienable national rights of the Palestinian people and the exercise by the Palestinian people of these rights, and first and foremost the right of return, the right of self-determination and the right to establish an independent State on its national soil.
173.	In this connexion and in reaffirmation of the components of the desired solution, namely, comprehensive

and all-embracing legitimacy and justice, Syria called for the convening of the Third Summit Conference of the National Front for Steadfastness and Confrontation, which met in Damascus from 20 to 23 September. The Conference condemned the Camp David agreements and adopted certain decisions in order to overcome the setback, spare the region a cold war and ensure that the problem and its solution would remain within the framework of the United Nations and its principles, aims and resolutions.
174.	The Camp David agreements outlined a way to consecrate the fruits of occupation. They included solutions likely to protect expansionist practices and contravene the principles of the Charter and the resolutions of the United Nations as well as the resolutions of the non-aligned countries, the Islamic Conference, the Organization of African Unity and the Arab summit conferences. It is therefore incumbent on the General Assembly, this international body in which the States and peoples of the world are represented on the widest scale, to define the means of implementing the resolutions of the United Nations concerning the question of Palestine and the Middle East problem in both procedure and substance. It should safeguard the rights of the Palestinian people against usurpation and loss, and reaffirm the principle of withdrawal from territories occupied by force and aggression. This principle is non-negotiable and its application cannot be postponed. It is inadmissible for the occupied Palestinian and Arab territories to remain the hostage of the Israeli aggressor, who tries thus to impose his own conditions. If the Assembly does not follow this course it will contribute to setting mankind back to the era of invasions and colonialism, war and destruction.
175.	While on the subject of the Middle East it is also necessary to mention the situation in Lebanon, where the civil war continues to have a deep impact on the Lebanese people. Syria went to the assistance of that brotherly country and provided forces within the framework of the Arab deterrent force in order to stop the fighting and re-establish security. It has furnished all possible assistance to the legitimate authorities there. However, certain foreign circles, primarily Israel, have tried to exploit the Lebanese situation. Israel, as a result, invaded the south of Lebanon. Following the withdrawal of the Israeli forces, Israel encouraged, and still continues to incite and protect, certain outlawed armed elements near the southern Lebanese frontier. It has thus prevented the implementation of Security Council resolution 425 (1978). Moreover, Israel incited its agents inside Lebanon to aggravate the security situation and carry out acts of provocations against the Arab deterrent forces in order to force clashes with them. They were thus hoping to spread chaos and confusion in order to impose their domination on the whole of Lebanon, obstruct national reconciliation and prevent the legitimate Lebanese authorities from carrying out their constitutional functions.
176.	We cannot but reaffirm in a most determined and clear manner the need to protect the unity of Lebanon and the independence and sovereignty of its territory, and the importance of enabling the constitutional legitimate authorities to carry out their functions, particularly with the aim of bringing about national reconciliation and rebuilding the institutions of the State over the whole country. It is
imperative that any attempt at partitioning Lebanon or creating sectarian entities within Lebanon be firmly resisted.
177.	I have already outlined before this Assembly the current situation and its salient features, showing the dangers to which the Charter of the United Nations and peace and security in the Middle East are exposed and the effects they could have on international peace and security. I am certain that the General Assembly will adopt all the necessary measures to preserve the principles and objectives of the Charter and to spare our region and the rest of the world any unforeseen crises, with their destructive and untoward effects.
178.	In conclusion, I should like to repeat that Syria will continue to struggle by all means provided in the Charter to recover its usurped territory. The Palestinian people will continue to struggle, under the leadership of the Palestine Liberation Organization, to recover its inalienable national rights.
179.	We draw our strength in this struggle from the Charter and its principles and therefore we are confident that this struggle will earn the blessing and support of this body.

